
	
		I
		112th CONGRESS
		1st Session
		H. R. 1430
		IN THE HOUSE OF REPRESENTATIVES
		
			April 7, 2011
			Mr. Nunes (for
			 himself, Mr. Chaffetz, and
			 Mr. Paul) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To require regulated lending institutions, Federal agency
		  lenders, and Government-sponsored enterprises for housing to accept flood
		  insurance coverage provided by a private entity that otherwise meets the
		  requirements for the mandatory purchase of flood insurance to accept such flood
		  insurance coverage as satisfaction of such requirements.
	
	
		1.Short titleThis Act may be cited as the
			 Flood Insurance Choice Act.
		2.Use of private
			 insurance to satisfy requirement to purchase flood insurance to receive a
			 mortgage loanSection 102(b)
			 of the Flood Disaster Protection Act of 1973 (42 U.S.C. 4012a(b)) is
			 amended—
			(1)in paragraph
			 (1)—
				(A)by striking
			 lending institutions not to make and inserting
					
						lending
			 institutions—(A)not to
				make
						;
				(B)in subparagraph
			 (A), as designated by subparagraph (A) of this paragraph, by striking
			 less. and inserting less; and; and
				(C)by adding at the
			 end the following new subparagraph:
					
						(B)to
				accept private flood insurance as satisfaction of the flood insurance coverage
				requirement under subparagraph (A) if the coverage provided by such private
				flood insurance meets the requirements for coverage under such
				subparagraph.
						;
				
				(2)in paragraph (2),
			 by inserting after provided in paragraph (1) the following new
			 sentence: Each Federal agency lender shall accept private flood
			 insurance as satisfaction of the flood insurance coverage requirement under the
			 preceding sentence if the flood insurance coverage provided by such private
			 flood insurance meets the requirements for coverage under such
			 sentence.;
			(3)in paragraph (3),
			 in the matter following subparagraph (B), by adding at the end the following
			 new sentence: The Federal National Mortgage Association and the Federal
			 Home Loan Mortgage Corporation shall accept private flood insurance as
			 satisfaction of the flood insurance coverage requirement under the preceding
			 sentence if the flood insurance coverage provided by such private flood
			 insurance meets the requirements for coverage under such sentence.;
			 and
			(4)by adding at the
			 end the following new paragraph:
				
					(5)Private flood insurance
				definedIn this subsection, the term private flood
				insurance means a contract for flood insurance coverage allowed for
				sale under the laws of any State.
					.
			
